DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:                          
                            
                                
                                    N
                                
                                
                                    2
                                
                            
                        
                     is repeated twice. Appropriate correction is required.
Claim 5 is dependent upon claim 3, hence should have been sequenced after claim 3. Similarly, claim 12 is dependent upon claim 4 and should have been sequenced after claim 4.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second
paragraph.
Claims 1, 2, 3, 15, 17 and 18 are indefinite as the applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “2-dimensional material” in claims 1, 2, 3, 15 and 17 are used by the claim to mean “an amorphous material,” while the accepted meaning is “a crystalline material.” The term is indefinite because the specification does not clearly redefine the term.
Claims 1 and 15 recite depositing an amorphous layer made of a 2-dimensional material which is not possible as the 2-dimensional material is a crystalline substance (see e.g. 2H-            
                
                    
                        M
                        o
                        S
                    
                    
                        2
                    
                
            
         being the 2D version of             
                
                    
                        M
                        o
                        S
                    
                    
                        2
                    
                
            
        ) as taught by the following references and cannot make an amorphous layer. 
Wu et al., “The Origin of High Activity of Amorphous                     
                        
                            
                                M
                                o
                                S
                            
                            
                                2
                            
                        
                    
                 in the Hydrogen Evolution Reaction”, ChemSusChem 2019, 12, 4336 (see e.g. different polymorphs of                     
                        
                            
                                M
                                o
                                S
                            
                            
                                2
                            
                        
                    
                 exist among which 2H-                    
                        
                            
                                M
                                o
                                S
                            
                            
                                2
                            
                        
                    
                 is a 2-D material, Col. 2, Page 1; Based on Para [0003] of the specification                     
                        
                            
                                M
                                o
                                S
                            
                            
                                2
                            
                        
                    
                 is being treated as a 2-D material having a crystalline structure. However, in view of the reference, the interpretation is that not all                     
                        
                            
                                M
                                o
                                S
                            
                            
                                2
                            
                        
                    
                 are 2-D materials.                     
                        
                            
                                M
                                o
                                S
                            
                            
                                2
                            
                        
                    
                 can exist in an amorphous state which is not considered a 2-D material). 
Scholarly Community Encyclopedia, “Two-Dimensional Materials”, Two-Dimensional Materials | Encyclopedia MDPI (see e.g. 2-D materials are defined as having a crystalline structure, Section 1: Introduction and Section 2: Classification and Atomic Structures; Para [0003] of the specification recites that                     
                        
                            
                                M
                                o
                                S
                            
                            
                                2
                            
                        
                    
                 is a 2-D material. Based on the specification and in view of the reference the interpretation is that                     
                        
                            
                                M
                                o
                                S
                            
                            
                                2
                            
                        
                    
                 is a 2-D material having a crystalline structure and therefore, cannot form an amorphous layer).


Claims 1 and 15 are further indefinite since the recitation does not clarify how without any process the amorphous layer is being changed into a crystalline layer. The interpretation is that, as a result of the annealing process, the amorphous layer changes into a crystalline layer. 
Claims 2-14 are dependent upon claim 1 and do not rectify the problem hence they are also rejected. Claims 16-19 are dependent upon claim 15 and do not rectify the problem hence they are also rejected.

Claims 5 and 6 are rejected since they recite a Markush grouping which is open ended and it is unclear what other alternatives are intended to be encompassed by the claim. To overcome this rejection, Applicant may provide a proper close ended Markush grouping.

Claim 9 is indefinite since it recites a substrate whose structure has not been recited. It is not clear where the substrate is located and if a substrate temperature requires a substrate.
 
Claim 20 is indefinite since the recitation does not clarify how, without any process, the amorphous             
                M
                o
                
                    
                        S
                    
                    
                        x
                    
                
                
                    
                        C
                    
                    
                        y
                    
                
            
         layer is formed into a             
                
                    
                        M
                        o
                        S
                    
                    
                        2
                    
                
                 
            
        crystalline layer. The interpretation is that, as a result of the annealing process, the amorphous layer can be changed into a crystalline layer. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The references teach amorphous doping of                          
                            
                                
                                    M
                                    o
                                    S
                                
                                
                                    2
                                
                            
                        
                     and crystallization of                         
                            
                                
                                    M
                                    o
                                    S
                                
                                
                                    2
                                
                            
                        
                    .However, the prior art fails to teach and suggest implanting an amorphous                         
                            
                                
                                    M
                                    o
                                    S
                                
                                
                                    2
                                
                            
                        
                     with dopant and crystallization via an anneal to form a                         
                            
                                
                                    M
                                    o
                                    S
                                
                                
                                    2
                                
                            
                        
                     with a portion doped.
US20150211112A1 teaches a method of forming a crystalline                                 
                                    
                                        
                                            M
                                            o
                                            S
                                        
                                        
                                            2
                                        
                                    
                                
                             film by annealing an ALD formed                                 
                                    
                                        
                                            M
                                            o
                                            S
                                        
                                        
                                            2
                                        
                                    
                                
                             amorphous film. However, the reference fails to teach implanting dopants in the amorphous                                 
                                    
                                        
                                            M
                                            o
                                            S
                                        
                                        
                                            2
                                        
                                    
                                
                             film.
Balabanov et al., Formation of carbon aggregates in ion-implanted amorphous As-Se, Journal of Non-Crystalline Solids, Volumes 192–193, teaches implanting dopants in amorphous                                 
                                    
                                        
                                            A
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            S
                                            e
                                        
                                        
                                            3
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            A
                                        
                                        
                                            3
                                        
                                    
                                    
                                        
                                            S
                                            e
                                        
                                        
                                            2
                                        
                                    
                                
                             films. However, the reference fails to teach crystallization of doped amorphous films via an anneal.
Xu et al., Doping of Two-Dimensional                                 
                                    
                                        
                                            M
                                            o
                                            S
                                        
                                        
                                            2
                                        
                                    
                                
                             by High Energy Ion Implantation. Semiconductor Science and Technology. 32. 10.1088/1361-6641/aa8ed3, teaches implanting dopants into Polymethylmethacrylate (PMMA) coated                                 
                                    
                                        
                                            M
                                            o
                                            S
                                        
                                        
                                            2
                                        
                                    
                                
                             crystalline film. However, the reference fails to teach implanting dopants in an amorphous film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 2, 3, 5, 6, 9, 15, 17, 18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4, 7, 8, 10-14, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to FAKEHA SEHAR whose telephone number is (571)272-4033.
The examiner can normally be reached Monday-Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Yara J. Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit:
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAKEHA SEHAR/Examiner, Art Unit 2893                                                                                                                                                                                                        
/YARA B GREEN/Supervisor Patent Examiner, Art Unit 2893